In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1336
UNITED STATES OF AMERICA,
                                                   Plaintiﬀ-Appellee,
                                 v.

JERMAINE STAMPS,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                   Western District of Wisconsin.
           No. 19-cr-00102 — William M. Conley, Judge.
                     ____________________

  ARGUED DECEMBER 3, 2020 — DECIDED DECEMBER 29, 2020
               ____________________

   Before SYKES, Chief Judge, and FLAUM and ST. EVE, Circuit
Judges.
    ST. EVE, Circuit Judge. Jermaine Stamps pled guilty to pos-
session with intent to distribute methamphetamine in viola-
tion of 21 U.S.C. § 841(a)(1). Because his conduct involved
more than 50 grams of methamphetamine, Stamps faced a
statutory minimum 60-month prison sentence unless he qual-
iﬁed for the “safety-valve” provision of 18 U.S.C. § 3553(f).
The district court sentenced Stamps to 60 months in prison—
2                                                  No. 20-1336

the lowest sentence possible—based on its ﬁnding that
Stamps possessed a ﬁrearm in connection with his drug of-
fense, therefore disqualifying him from safety-valve relief.
    There is no question that Stamps illegally owned a gun.
The district court’s ﬁnding that Stamps possessed the gun in
connection with his drug oﬀense, however, was based on a
legal error. Rather than evaluating whether Stamps had
shown by a preponderance of evidence that the gun was un-
related to his drug oﬀense, the district court found only that
Stamps could not prove that it was “clearly improbable” that
the gun was connected to his drug oﬀense, imposing a higher
burden on Stamps than is required for him to prove safety-
valve eligibility. The district court’s error was not harmless.
We thus vacate Stamps’s sentence and remand for resentenc-
ing.
                        I. Background
    Stamps was living in Fitchburg, Wisconsin when, on ﬁve
diﬀerent occasions, he sold methamphetamine to a police in-
formant. All ﬁve sales took place in public—the ﬁrst four near
a shopping mall and the ﬁfth near a Walgreens Pharmacy. Fol-
lowing the ﬁnal sale, police followed Stamps to his home and,
after obtaining a search warrant, executed a search of his two-
bedroom apartment. In one of the bedrooms, police found
two bags of methamphetamine, each containing over 25
grams, as well as packaging material, a scale, and a glass pipe.
In the second room (Stamps’s bedroom), police found a
loaded handgun stored between Stamps’s mattress and box
spring, as well as Stamps’s wallet and $1,079 in cash. The po-
lice arrested Stamps.
No. 20-1336                                                           3

    Once in custody, Stamps came clean about his drug deal-
ing. He confessed to having sold drugs for the last ﬁve years,
and estimated having ten regular customers to whom he sold
primarily methamphetamine, and occasionally heroin.
Stamps initially denied owning any weapons, but later admit-
ted owning a 9mm Glock handgun, but for reasons unrelated
to his drug dealing business.
    Stamps told police that he bought the gun as a measure of
self-defense after receiving a series of physical threats from
people in his community. The threats arose from Stamps’s
wrongful implication in a 2017 murder investigation. At the
time, Stamps oﬃcially cleared his name—the police corrobo-
rated his alibi and no longer considered him a suspect. Unof-
ﬁcially, however, others in the community continued to hold
Stamps responsible for the murder and threatened to harm
him in retribution. On one occasion, someone even ﬁred shots
into Stamps’s apartment. At that point, Stamps explained, he
purchased a gun for protection.
    In August 2019, a federal grand jury returned an indict-
ment against Stamps, charging him with ﬁve drug-related
counts, and one count of possession of a ﬁrearm as a con-
victed felon in violation of 18 U.S.C. § 922(g). * Three months
later, in November 2019, Stamps pled guilty to one count of
possession of methamphetamine with intent to distribute 50
grams or more in violation of 21 U.S.C. § 841(a)(1).
   The U.S. Probation Oﬃce prepared a presentence investi-
gation report (“PSR”) in advance of Stamps’s sentencing. The



* Stamps was prohibited from possessing a ﬁrearm as a result of an unre-
lated 2010 felony conviction in Wisconsin.
4                                                   No. 20-1336

PSR recommended a two-level increase under the Sentencing
Guidelines pursuant to § 2D1.1(b)(1) based on the weapon re-
covered from Stamps’s apartment. The report noted that
while Stamps “may have been prompted to obtain the ﬁrearm
in response to the allegations and threats” following his
wrongful implication in the 2017 murder, Stamps “was a
long-term drug distributor who illegally possessed a ﬁrearm
in the apartment where he maintained his stash of drugs and
drug distribution paraphernalia.” Accordingly, “[i]t is not
clearly improbable that the ﬁrearm was connected with the
oﬀense.” Given the ﬁrearm, the PSR did not recommend
Stamps receive safety-valve relief.
    Stamps appeared before the district court on February 12,
2020 for sentencing. The district court noted that Stamps ob-
jected to the ﬁrearm enhancement “which disqualiﬁes him
from the safety valve relief under Section 3553(f).” The district
court overruled the objection and added the two-level en-
hancement under § 2D1.1. In applying the ﬁrearm enhance-
ment, the court explained that “the defendant possessed a
dangerous weapon and it is not clearly improbable that the
Glock 9 millimeter handgun … was connected with the de-
fendant’s relevant drug traﬃcking conduct.” The district
court did not apply the safety-valve reduction.
    After calculating the guideline range of 70 to 87 months
with a 60-month mandatory minimum, the district court
asked for further comments before imposing the sentence.
When the government raised the issue of defendant’s lower
burden of proof for the safety-valve reduction than for the
ﬁrearm enhancement, the district court responded that it had
“already addressed the objection” and it thought “that is a
misstatement of the law.”
No. 20-1336                                                    5

    The government then asked the court to clarify whether it
had ruled on Stamps’s argument that he only had to prove by
a preponderance of the evidence that the ﬁrearm was not used
in connection with his oﬀense in order to qualify for safety-
valve relief. Referring to its earlier discussion of the ﬁrearm,
the court stated: “I already ruled that the safety valve wasn’t
available.” Then the following exchange took place:
       Government: But is the Court ﬁnding that
       [Stamps’s counsel] is incorrect, that her burden
       is not lower for the safety valve provision?
       Court: Yes. I mean, it’s a preponderance of the
       evidence --
       Government: Right.
       Court: -- but more than that it’s -- the standard
       is clearly improbable, which raises the burden,
       which is why I feel compelled to make the ﬁnd-
       ing that I made.
    The district court then sentenced Stamps below the guide-
line range to the 60-month mandatory minimum. The court
explained that “that sentence more than adequately addresses
the dangerous conduct the defendant was in,” and noted fur-
ther: “Particularly if I account for his candor with law enforce-
ment and the fact that he has never spent any time in prison
before, I might well, but for the statute, have considered a
lower sentence.”
                        II. Discussion
    Stamps argues on appeal that the district court applied the
wrong standard in ﬁnding him ineligible for safety-valve re-
lief, and that we must vacate his sentence so that the district
6                                                  No. 20-1336

court can consider his safety-valve eligibility under the cor-
rect legal standard. The government concedes this error. We
agree and vacate Stamps’s sentence.
    We review the district court’s interpretation of the safety-
valve provision under the statute and the Sentencing Guide-
lines de novo. United States v. Collins, 924 F.3d 436, 441 (7th
Cir. 2019). We review the district court’s factual ﬁndings and
its ultimate determination of a defendant’s safety-valve eligi-
bility for clear error. Id.
    Stamps objected to the two-level ﬁrearm enhancement,
and further argued that he was not subject to the 60-month
mandatory minimum sentence because he qualiﬁed for relief
under the safety valve. Under the safety-valve provision, a
court can sentence a defendant below the statutory minimum
sentence accompanying certain drug-related oﬀenses if the
defendant meets ﬁve criteria: (1) his criminal history is mini-
mal; (2) he did not use or threaten violence or possess a ﬁre-
arm in connection with his oﬀense; (3) the oﬀense did not re-
sult in death to any person; (4) he was not an organizer or
leader in the oﬀense; and (5) he truthfully provided all infor-
mation and evidence about the oﬀense to the government be-
fore his sentencing hearing. 18 U.S.C. § 3553(f);
U.S.S.G. § 5C1.2. It is undisputed that Stamps meets four out
of the ﬁve criteria, and the only factor in question is whether
he possessed his gun “in connection with” his oﬀense. Simi-
larly, § 2D1.1(b)(1) provides for a two-level enhancement if
Stamps possessed a dangerous weapon.
    Thus, whether Stamps possessed a gun in connection with
his drug oﬀense is central to both his eligibility for safety-
valve relief and the application of the § 2D1.1(b)(1) Guidelines
enhancement. Once the government proves his possession of
No. 20-1336                                                     7

the ﬁrearm, the burden then shifts to Stamps under both the
safety valve and § 2D1.1(b)(1), but the burden of proof is dif-
ferent and distinct for each section. In United States v. Fincher,
929 F.3d 501 (7th Cir. 2019), we explained that for safety-valve
eligibility, the defendant needs to prove only by a preponder-
ance of evidence that he did not possess the gun in connection
with his oﬀense. Fincher, 929 F.3d at 505. To challenge a
§ 2D1.1(b)(1) enhancement, however, the defendant must
show that it was “clearly improbable” that he possessed the
gun in connection his oﬀense. Id.
    At sentencing, Stamps argued that it was clearly improba-
ble he possessed the gun in connection with his oﬀense, so the
Guidelines enhancement should not apply. He separately ar-
gued that he had established by a preponderance of the evi-
dence that the gun was not connected to his oﬀense, and so he
was eligible for safety-valve relief. The district court found
that Stamps could not meet the higher, “clearly improbable”
standard, and, notwithstanding the government’s attempts to
clarify the issue, did not separately consider whether the evi-
dence met the lower, preponderance of the evidence stand-
ard.
    Despite the government’s contention otherwise, we can-
not infer from the record that the district court’s discussion of
the “clearly improbable” standard means that it necessarily
considered and rejected Stamps’s argument that he nonethe-
less qualiﬁed for the safety valve under the lower standard.
As we explained in Fincher, it is true that if Stamps cannot
meet the lower preponderance of the evidence standard, he
cannot meet the higher “clearly improbable” standard.
Fincher, 929 F.3d at 505. It does not follow, however, that
Stamps’s inability to meet the higher “clearly improbable”
8                                                     No. 20-1336

standard automatically forecloses his chance to meet the
lower preponderance of the evidence standard.
    The government contends that even if the district court
erred, its error was harmless. “We will ﬁnd harmless error
‘when the government has proved that the district court’s sen-
tencing error did not aﬀect the defendant’s substantial
rights.’” United States v. Clark, 906 F.3d 667, 671 (7th Cir. 2018)
(quoting United States v. Abbas, 560 F.3d 660, 667 (7th Cir.
2009)). “An error is harmless if it ‘did not aﬀect the district
court’s selection of the sentence imposed.’” United States v.
Anderson, 517 F.3d 953, 965 (7th Cir. 2008) (quoting Williams v.
United States, 503 U.S. 193, 203 (1992)). Our question is:
“knowing what we now know, would the district court have
selected the same sentence?” Id.
    The record before us does not allow us to conclude that
had the court not erred, Stamps’s sentence would be the same.
On one hand, as the government points out, the type of gun
weighs against a ﬁnding that the gun had a purpose unrelated
to the drug oﬀense. Further, the government argues that the
ﬁrearm and the drugs were located in the same apartment.
But these facts are not dispositive here.
    On the other hand, several facts weigh in Stamps’s favor.
Stamps provided a non-drug related reason for owning the
gun—he wanted to be able to protect himself after he was
wrongfully accused of murder. The district court found him
credible, and other evidence in the record corroborated his
story. Stamps, for example, bought the gun after being impli-
cated in the murder, though he had already been selling drugs
for a couple of years at that point. Stamps also argued that he
conducted all of his drug deals outside of his home, none of
his customers knew where he lived, and he never carried the
No. 20-1336                                                  9

gun with him to drug transactions. In addition, in contrast to
Fincher, the ﬁrearm was located in a diﬀerent room than the
drugs. Whether safety-valve relief is appropriate is a fact-in-
tensive inquiry. We remand for the district court to decide in
the ﬁrst instance whether Stamps has met the preponderance
of the evidence standard.
   The district court’s statements at sentencing underscore
our ﬁnding that its error was not harmless. The district court
speciﬁcally stated that “but for the statute” it “might well”
have considered a lower sentence. In other words, if Stamps
had qualiﬁed for safety-valve relief, the district court might
have imposed a shorter sentence. We therefore cannot say that
the district court’s error was harmless and did not aﬀect
Stamps’s sentence.


                                    VACATED AND REMANDED.